Case: 14-31313      Document: 00512933754         Page: 1    Date Filed: 02/11/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-31313
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 11, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

WILBERT MATHES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:14-CR-69-1


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Wilbert Mathes appeals the district court’s denial of his motion for
reconsideration of his detention order and the denial of his motion for a hearing
regarding the reconsideration of his detention order.
       This court will uphold a district court’s pretrial detention order if it is
supported by the proceedings below, a deferential standard of review that this
court equates to an abuse of discretion standard. United States v. Rueben, 974


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-31313     Document: 00512933754     Page: 2   Date Filed: 02/11/2015


                                  No. 14-31313

F.2d 580, 586 (5th Cir. 1992). A judicial officer may order a defendant detained
pending trial if he finds by a preponderance of the evidence that “no condition
or combination of conditions will reasonably assure the appearance of the
person,” or by clear and convincing evidence that “no condition of combination
of conditions will reasonably assure . . . the safety of any other person and the
community.” 18 U.S.C. § 3142(e) & (f)(2)(B); see United States v. Fortna, 769
F.2d 243, 250 (5th Cir. 1985). A detention hearing “may be reopened . . . if the
judicial officer finds that information exists that was not known to the movant
at the time of the hearing and that has a material bearing on the issue whether
there are conditions of release that will reasonably assure the appearance of
such person as required and the safety of any other person and the
community.” § 3142(f)(2). The denial of a motion to reopen is reviewed for
abuse of discretion. United States v. Hare, 873 F.2d 798 (5th Cir. 1989).
      Mathes argues that new and material circumstances would reasonably
assure his appearance at trial and the safety of the community while he is out
on bail. Specifically, he contends that his mother, who can now act as his third-
party custodian, and other conditions he proposed in his motion to reconsider
would reasonably assure his appearance and the safety of the community.
Mathes, however, fails to establish that a third-party custodian would
reasonably assure the safety of the community. See 3142(f)(2). Moreover,
Mathes fails to adequately brief how the other conditions he proposed in his
motion to reconsider would reasonably assure the safety of the community and,
as a result, he has abandoned the issue. See Royal Ins. Co. of Am. v. Caliber
One Indem. Co., 465 F.3d 614, 621 n.34 (5th Cir. 2006); Geiger v. Jowers, 404
F.3d 371, 373 n.6 (5th Cir. 2005). As a result, he has not shown that the district
court abused its discretion in denying his motions. See Hare, 873 F.2d at 798.
      AFFIRMED.



                                        2